Title: From George Washington to Colonel Arendt, 5 June 1778
From: Washington, George
To: Arendt, Henry Leonard Philip


                    
                        Sir
                        Head Quarters [Valley Forge] 5th June 1778.
                    
                    I am glad to find by your letter of the 28th Ulto that your health is so far reestablished as to allow of your returning to active duty—at the same time it gives me concern to be informed that you have any disinclination to rejoin your Regiment, and the rather as I have no prospect of your being otherwise employed—It remains with you to determine whether the differences which you have had with your officers are of such a nature as to exclude reconciliation. I am Sir Yours &c.
                